Exhibit 10.4



December 16, 2014
Mr. Donald Palette


Re:    Change in Control / Severance Agreement
Dear Don:
This letter agreement (the “Agreement”) sets out the severance arrangements
concerning your employment with Skyworks Solutions, Inc. (“Skyworks”).
1.Termination of Employment Related to Change in Control
1.1.    If: (a) a Change in Control occurs during the Initial Term or the
Additional Term (as defined in Section 9) and (b) your employment with Skyworks
is terminated by Skyworks without Cause or you terminate your employment with
Skyworks for Good Reason, in either case within the period of time commencing
three (3) months prior to and ending twelve (12) months following the Change in
Control, then you will receive the benefits provided in Section 1.2 and Section
2 below.
1.2.    Subject to the provisions of Sections 3.3, 8 and 12, (a) as soon as
practicable (but not more than sixty (60) days) after the date of any
termination of your employment described in Section 1.1 (or such later date as
may be required by this Section 1.2 or by Section 12.2), Skyworks shall pay you
a lump sum equal to two (2) times the sum of (i) your rate of annual base salary
in effect immediately prior to the Change in Control, and (ii) the greater of
(A) the average of the annual short-term cash incentive payments you received
for each of the three years prior to the year in which the Change in Control
occurs, or (B) your target annual short-term cash incentive opportunity for the
year in which the Change in Control occurs; (b) on the date of any termination
described in Section 1.1, all of your then-outstanding Skyworks stock options
shall remain exercisable for a period of eighteen (18) months after the
termination date (or, if earlier, until the last day of the full option term),
subject to their other terms and conditions; and (c) Skyworks shall make
contributions to the cost of COBRA (Consolidated Omnibus Budget Reconciliation
Act) coverage on your behalf (and on behalf of any applicable dependents) for a
period of eighteen (18) months after your termination if you elect COBRA
coverage, and only for so long as such coverage continues in force; provided,
however, that if you commence new employment and are eligible for a new group
health plan, Skyworks’ contributions toward COBRA coverage shall end when the
new employment begins. The cost of COBRA coverage shall be determined on the
same basis as Skyworks’ contribution to Skyworks-provided health and dental
insurance coverage in effect immediately before your termination of your
employment for an active employee with the same coverage elections.
Notwithstanding the foregoing, if for any reason such benefits cannot be
provided through Skyworks’ group or other plans, Skyworks shall reimburse you
for your reasonable cost of obtaining equivalent benefits, such reimbursements
to be made on the same schedule as the COBRA contributions otherwise would have
been paid. Notwithstanding anything in this agreement to the contrary, in the
event that your employment is terminated prior to the Change in Control, no
payments shall be made under this Section 1.2 until after the effective date of
the Change in Control.
2.    Effect of Change in Control on Equity Awards




--------------------------------------------------------------------------------




2.1.    For purposes of this Section 2, “Equity Acceleration Date” means:
(a)    the effective date of the Change in Control, in the event that you
experience a termination of employment described in Section 1.1 that is within
the period of time commencing three (3) months prior to the Change in Control
and ending on the effective date of the Change in Control; or
(b)    the effective date of your termination of employment, in the event that
you experience a termination of employment described in Section 1.1 that is
within the period of time commencing on the effective date of the Change in
Control and ending twelve (12) months following the Change in Control.
2.2.    In the event that you experience a termination of employment without
Cause or for Good Reason, as described in Section 1.1, that is within the period
of time commencing three (3) months prior to the Change in Control and ending on
the effective date of the Change in Control, then on the date of your
termination, each outstanding and unvested equity award held by you as of the
day prior to the date of your termination of employment shall:
(a)    remain outstanding for the period of three months following your
termination of employment with any vesting of such award being suspended until
it is determined whether there is a Change in Control during the three (3) month
period following your termination of employment;
(b)    if a Change in Control occurs within the three (3) month period following
your termination of employment, be treated as if you had remained employed by
Skyworks through the effective date of the Change in Control and notwithstanding
any vesting schedule, forfeiture provisions, or anything else to the contrary in
the respective award agreement or plan document governing such award, subject to
the same terms and conditions as in effect immediately prior to your termination
of employment and subject to any applicable provisions of this Section 2; and
(c)    if no Change in Control occurs within the three (3) month period
following your termination of employment, terminate and be of no further force
or effect except as otherwise provided in this Agreement.
2.3.    If a Change in Control occurs during the Initial Term or the Additional
Term, then the following provisions shall apply to your then-outstanding equity
awards (including any equity awards that remain outstanding as of the Change in
Control pursuant to Section 2.2):
(a)    In the event that you hold a performance-based equity award that vests
based upon the achievement of performance metrics and upon providing continued
service to Skyworks, and the Change in Control occurs prior to the “measurement
date” (i.e. the last day of the applicable performance period) for such award,
then upon the effective date of the Change in Control such award shall be earned
as to the greater of (i) the “Target” level of shares for such award, or (ii)
the number of shares that would have been earned pursuant to the terms of such
award based upon performance up through and including the day prior to the date
of the Change in Control; provided, however, that if the Compensation Committee
of the Board (the “Compensation Committee”) determines in its sole discretion
that it is impracticable to calculate the number of shares that would have been
earned under subsection (ii) above with respect to one or more of the applicable
performance metrics of the award,

2



--------------------------------------------------------------------------------




then such award shall be earned as to the “Target” level of shares covered by
such performance metric(s). For the avoidance of doubt, any deemed satisfaction
of performance goals as described in this Section 2.3(a) shall occur prior to
the assumption, substitution, or accelerated vesting of such award as provided
in this Section 2.3 or in Section 2.4.
(b)    In the event that the successor or surviving company in the Change in
Control does not agree to assume, or substitute for, an equity award (or in
which Skyworks is the ultimate parent corporation and does not agree to continue
the equity award) on substantially similar terms with substantially equivalent
economic benefits (which benefits shall include, for the avoidance of doubt, the
liquidity of the securities underlying the assumed or substituted award
following the Change in Control) as exist for such award immediately prior to
the Change in Control, as determined in the sole discretion of the Compensation
Committee, then such equity award shall, immediately prior to the Change in
Control, automatically become vested, exercisable, and issuable, and any
forfeiture restrictions thereon shall immediately lapse, as applicable, in each
case, with respect to one-hundred percent (100%) of that number of then-unvested
shares underlying such equity award, after giving effect to any deemed
satisfaction of performance goals as described in Section 2.3(a).
(c)    In the event that the successor or surviving company in the Change in
Control agrees to assume, or substitute for, an outstanding equity award (or in
which Skyworks is the ultimate parent corporation and agrees to continue the
equity award) on substantially similar terms with substantially equivalent
economic benefits (which benefits shall include, for the avoidance of doubt, the
liquidity of the securities underlying the assumed or substituted award
following the Change in Control) as exist for such award immediately prior to
the Change in Control (but after giving effect to any deemed satisfaction of
performance goals as described in Section 2.3(a)), as determined in the sole
discretion of the Compensation Committee, then for the avoidance of doubt, such
equity award shall continue to be subject to the same time-based vesting
schedule to which the award was subject immediately prior to the Change in
Control.
2.4.    Subject to the provisions of Sections 3.3, 8 and 12, each outstanding
and unvested equity award held by you on the Equity Acceleration Date that,
pursuant to its terms and after giving effect to any deemed satisfaction of
performance goals as described in Section 2.3(a) and any deemed continued
employment through the effective date of the Change in Control as described in
Section 2.2, vests solely based upon providing continued service to Skyworks
(or, if applicable, a successor corporation to Skyworks), including, without
limitation, stock options, restricted stock awards (including restricted stock
unit awards), and performance-based equity awards that are earned but unissued,
shall on the Equity Acceleration Date automatically become vested, exercisable,
and issuable, and any forfeiture restrictions thereon shall immediately lapse,
as applicable, in each case, with respect to one-hundred percent (100%) of that
number of then-unvested shares underlying such equity award. For the avoidance
of doubt, the reference in this Section 2.4 to “performance-based equity awards
that are earned but unissued” shall include any awards (i) for which the
measurement date occurs on or prior to the effective date of the Change in
Control, and (ii) for which the Change in Control occurs prior to the
measurement date and which are upon the Change in Control converted into, or
substituted by, awards vesting solely based upon providing continued service to
Skyworks or its successor, pursuant to Section 2.3 above.

3



--------------------------------------------------------------------------------




2.5.    Subject to Section 12.4, any shares that are issued pursuant to Section
2.3(b) or Section 2.4 shall be issued to you on, or as soon as practicable (but
not more than sixty (60) days) after, the Equity Acceleration Date (or such
later date as may be required by Section 12.2).
3.    Termination of Employment by Skyworks without Cause
3.1.    If, during the Initial Term or the Additional Term (as defined in
Section 9), your employment with Skyworks is terminated by Skyworks without
Cause, then you will receive the benefits specified in Section 3.2 below. If
your employment is terminated by Skyworks for Cause or by you for any reason,
you will not be entitled to receive the benefits specified in Section 3.2 below.
3.2.    Subject to the provisions of Sections 3.3, 8 and 12, (a) as soon as
practicable (but not more than sixty (60) days) after the date of any
termination of your employment described in Section 3.1 (or such later date as
may be required by Section 12.2), Skyworks shall pay you a lump sum equal to the
sum of (i) your then-current annual base salary, and (ii) any short-term cash
incentive payment then due; (b) all of your then-vested outstanding Skyworks
stock options shall remain exercisable for a period of twelve (12) months after
the date of your employment termination (or, if earlier, until the last day of
the full option term), subject to their terms and conditions, and (c) Skyworks
shall make contributions to the cost of COBRA (Consolidated Omnibus Budget
Reconciliation Act) coverage on your behalf (and on behalf of any applicable
dependents) for a period of twelve (12) months after your termination if you
elect COBRA coverage, and only for so long as such coverage continues in force;
provided, however, that if you commence new employment and are eligible for a
new group health plan, Skyworks’ contributions toward COBRA coverage shall end
when the new employment begins. The cost of COBRA coverage shall be determined
on the same basis as Skyworks’ contribution to Skyworks-provided health and
dental insurance coverage in effect immediately before your termination of your
employment for an active employee with the same coverage elections.
Notwithstanding the foregoing, if for any reason such benefits cannot be
provided through Skyworks’ group or other plans, Skyworks shall reimburse you
for your reasonable cost of obtaining equivalent benefits, such reimbursements
to be made on the same schedule as the COBRA contributions otherwise would have
been paid.
3.3.    For the avoidance of doubt and notwithstanding anything in this
Agreement to the contrary, in the event that you experience a termination of
employment without Cause as described in Section 1.1 and are entitled to receive
the benefits set forth in Sections 1.2 and 2 above, then you shall not be
entitled to receive any benefits set forth in Section 3.2 following the later of
(a) the date of your termination of employment, and (b) the effective date of
the Change in Control. Any payments and benefits to which you become entitled
under Section 1.2 upon the effective date of a Change in Control, as a result of
a qualifying termination of employment within the three (3) months prior to such
Change in Control, shall be reduced in amount or duration, as applicable, equal
to the payments and benefits you have received pursuant to Section 3.2 prior to
the effective date of such Change in Control, if any.
4.    Termination of Employment Due to Death or Disability
4.1.    In the event of your termination of employment due to death or permanent
disability (within the meaning of Section 22(e)(3) of the Internal Revenue Code
of 1986 (the “Code”)) during the Initial Term or the Additional Term, on the
date of such termination each outstanding and unvested equity award held by you
that, pursuant to its terms, vests solely based upon providing continued service
to Skyworks, including, without limitation, stock options, restricted stock
awards (including

4



--------------------------------------------------------------------------------




restricted stock unit awards), and performance-based equity awards that are
earned but unissued, shall automatically become vested, exercisable, and
issuable, and any forfeiture restrictions thereon shall immediately lapse, as
applicable, in each case, with respect to one-hundred percent (100%) of that
number of then-unvested shares underlying such equity award.
4.2.    All outstanding stock options that are exercisable upon your termination
of employment due to death or permanent disability (including any stock options
that become vested and exercisable pursuant to Section 4.1) shall remain
exercisable for a period of time expiring on the earlier of (a) the one (1) year
anniversary of your termination of employment due to death or permanent
disability, and (b) the final expiration date of such stock options as set forth
in the applicable stock option agreement, subject to their other terms and
conditions.
4.3.    In the event that you hold a performance-based equity award that vests
based upon the achievement of performance metrics and upon providing continued
service to Skyworks and your termination of employment due to death or permanent
disability occurs prior to the “measurement date” (i.e. the last day of the
applicable performance period) for such award, then such award shall, as of the
measurement date, (a) be earned as to the greater of (i) the “Target” level of
shares for such award, or (ii) the number of shares that would have been earned
pursuant to the terms of such award had you remained employed through the
measurement date, and (b) automatically become vested, exercisable, and
issuable, and any forfeiture restrictions thereon shall immediately lapse, as
applicable, in each case, as of the measurement date, with respect to
one-hundred percent (100%) of that number of then-unvested shares underlying
such equity award that are earned pursuant to (a) above.
4.4.    Subject to Section 12.4, any shares that are issued pursuant to Section
4.1 shall be issued to you (or to your estate, if applicable) as soon as
practicable (but not more than sixty (60) days) after the date of your
termination (or such later date as may be required by Section 12.2). Subject to
Section 12.4, any shares that are issued pursuant to Section 4.3 shall be issued
to you (or to your estate, if applicable) as soon as practicable (but not more
than sixty (60) days) after the measurement date.
5.    Other Terminations of Employment
In the event of your termination of employment by Skyworks for Cause or by you
for any or no reason other than as a termination of employment described in
Sections 1.1, 3.1, or 4.1, you shall not be entitled to any benefits under this
Agreement; provided, however, that Skyworks shall pay you any unpaid wages and
vacation as may be required by applicable law and provide you with the ability
to elect any continued health coverage as may be required under COBRA or similar
state law.
6.    Limitation on Benefits
6.1.    Notwithstanding anything contained in this Agreement to the contrary, to
the extent that the payments and benefits provided under this Agreement and
benefits provided to you, or for your benefit, under any other Skyworks plan or
agreement (such payments or benefits, the “Benefits”) would be subject to the
excise tax imposed under Section 4999 of the Code (the “Excise Tax”), the
Benefits shall be reduced (but not below zero) if and to the extent that a
reduction in the Benefits would result in your retaining a larger amount, on an
after-tax basis (taking into account federal, state and local income taxes and
the Excise Tax), than if you received all of the Benefits (such reduced amount,
the “Limited Benefit Amount”).

5



--------------------------------------------------------------------------------




6.2.    A determination as to whether the Benefits shall be reduced to the
Limited Benefit Amount pursuant to this Section 6 and the amount of such Limited
Benefit Amount shall be made by Skyworks’ independent public accountants or
another certified public accounting firm, executive compensation consulting firm
or law firm of national reputation designated by Skyworks (the “Firm”) at
Skyworks’ expense. The Firm shall provide its determination (the
“Determination”), together with detailed supporting calculations and
documentation to you and to Skyworks within ten (10) business days of the date
on which your right to the Benefits is triggered (if requested at that time by
you or by Skyworks) or such other time as reasonably requested by you or by
Skyworks. Unless you provide written notice to Skyworks within ten (10) business
days of the delivery to you of the Determination that you dispute such
Determination, the Determination shall be binding, final and conclusive upon you
and Skyworks. If the Firm determines that no Excise Tax is payable by you with
respect to any Benefits, it shall furnish to you and to Skyworks, in writing, a
summary of the assumptions and calculations made by the Firm to support its
conclusion that no Excise Tax will be imposed with respect to any such Benefits.
6.3.    Any reduction in payments and/or benefits pursuant to this Section 6 to
effectuate the Limited Benefit Amount shall occur in the following order: (1)
reduction of cash payments; (2) cancellation of accelerated vesting of equity
awards other than stock options; (3) cancellation of accelerated vesting of
stock options; and (4) reduction of other benefits payable to you.
7.    Non-Competition; Non-Solicitation
7.1.    During the term of your employment with Skyworks and for the first
twenty-four (24) months after the date on which your employment with Skyworks is
terminated for any reason (the “Noncompete Period”), you will not engage in any
employment, consulting or other activity for any entity that directly competes
with the business of Skyworks or any subsidiary or affiliate of Skyworks
(collectively, the “Company”). You acknowledge and agree that your direct or
indirect participation in the conduct of a competing business alone or with any
other person will materially impair the business and prospects of the Company.
In addition, during the Noncompete Period, you will not, either directly or
indirectly, (a) attempt to hire any director, officer, employee or agent of the
Company, (b) assist in such hiring by any other person, (c) encourage any person
to terminate his or her employment or business relationship with the Company,
(d) disrupt or interfere (or attempt to disrupt or interfere) with the Company’s
relationships with it employees, (e) encourage any customer or supplier of the
Company to terminate its relationship with the Company, or (f) solicit, or
assist in soliciting, the business of any of the Company’s customers for your
own benefit (other than indirectly as an employee of the Company). If any of the
restrictions in this Section 7 are adjudicated to be excessively broad as to
scope, geographic area, time or otherwise, said restriction shall be reduced to
the extent necessary to make the restriction reasonable and shall be binding on
you as so reduced. Any provisions of this Section 7 not so reduced shall remain
in full force and effect.
7.2.    It is understood that during the Noncompete Period, you will make
yourself available to Skyworks for consultation on behalf of Skyworks, upon
reasonable request and at a reasonable rate of compensation and at reasonable
times and places in light of any commitment you may have to a new employer.
7.3.    You understand and acknowledge that Skyworks’ remedies at law for breach
of any of the restrictions in this Section 7 are inadequate and that any such
breach will cause irreparable harm to Skyworks. You therefore agree that in
addition and as a supplement to such other rights and remedies as may exist in
Skyworks’ favor, Skyworks may apply to any court having jurisdiction to enforce

6



--------------------------------------------------------------------------------




the specific performance of the restrictions in this Section 7, and may apply
for injunctive relief against any act which would violate those restrictions.
8.    Release of Claims
Skyworks shall have no obligation to make any payments or provide any benefits
pursuant to Sections 1, 2, or 3, as applicable, unless (a) you agree to sign and
deliver to the General Counsel of Skyworks a release of claims in substantially
the form attached hereto as Exhibit A (the “Release”) and (b) the Release has
become non-revocable by the sixtieth (60th) day following the date of
termination of your employment.
9.    Term
This Agreement shall become effective on January 22, 2015 (the “Effective
Date”), upon the expiration of the Change of Control/Severance Agreement between
you and Skyworks dated January 22, 2008, and shall remain effective for an
initial term of two (2) years from the Effective Date (the “Initial Term”);
provided however, that if your employment terminates within the Initial Term,
this Agreement shall remain in effect until all of your and Skyworks’
obligations hereunder have been fully satisfied. Following the Initial Term,
this Agreement shall renew automatically on the anniversary of the Effective
Date for up to five (5) additional one (1) year periods (each an “Additional
Term”) unless, at least ninety (90) days prior to the end of the then-current
term of the Agreement, either party provides written notice to the other party
that the Agreement should not be extended; if your employment terminates during
any Additional Term, this Agreement shall remain in effect until all of your and
Skyworks’ obligations hereunder have been fully satisfied. Notwithstanding
anything to the contrary herein, your obligations pursuant to Section 7 shall
survive any termination of this Agreement and extend throughout the Noncompete
Period.
10.    Entire Agreement
10.1.    This Agreement contains the entire agreement and understanding of the
parties with respect to the subject matter contained herein. For the avoidance
of doubt, you shall not be eligible to receive severance or similar payments
under any severance plan, program or policy maintained by Skyworks, and this
Agreement replaces and supersedes, as of the Effective Date, all prior
agreements relating to your employment or severance, including without
limitation the agreement between you and Skyworks dated August 20, 2007, and the
Change of Control/Severance Agreement between you and Skyworks dated January 22,
2008.
10.2.    You acknowledge and agree that you will be subject to the provisions of
the compensation clawback policy that Skyworks implements to comply with
applicable law upon the SEC’s adoption of final rules related to compensation
clawback policies as required by the Dodd-Frank Wall Street Reform and Consumer
Protection Act.
10.3.    You acknowledge and agree that your employment with Skyworks will
continue to be “at will” and that your employment can be terminated with or
without Cause at any time, with or without advance notice.
10.4.    For the avoidance of doubt and notwithstanding anything in this
Agreement to the contrary (including but not limited to Section 2, Section 4,
and this Section 10), any and all equity awards held by you that were granted
under Skyworks’ Amended and Restated 2005 Long-Term Incentive Plan (the “2005
LTIP,” and your equity awards granted thereunder, the “2005 LTIP Awards”) and

7



--------------------------------------------------------------------------------




that remain outstanding on the Effective Date shall continue, following the
Effective Date, to be governed by the terms of the 2005 LTIP and the award
agreements governing your 2005 LTIP Awards; provided, however, that for purposes
of your 2005 LTIP Awards, a “Change in Control Event” shall be deemed to have
occurred in the event of a Change in Control as defined in this Agreement.
11.    Definitions
11.1.    “Cause” means:
(a)    your deliberate dishonesty that is significantly detrimental to the best
interests of Skyworks or any subsidiary or affiliate;
(b)    conduct on your part constituting an act of moral turpitude;
(c)    your willful disloyalty to Skyworks or refusal or failure to obey the
directions of the Board; or
(d)    your incompetent performance or substantial or continuing inattention to
or neglect of duties assigned to you.
Any determination of Cause must be made by the full Board at a meeting duly
called.
11.2.    “Change in Control” means an event or occurrence set forth in any one
or more of subsections (a) through (d) below (including an event or occurrence
that constitutes a Change in Control under one of such subsections but is
specifically exempted from another such subsection):
(a)    the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock
of Skyworks if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) 40% or more of
either (x) the then-outstanding shares of common stock of Skyworks (the
“Outstanding Company Common Stock”) or (y) the combined voting power of the
then-outstanding securities of Skyworks entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (a), the following acquisitions
shall not constitute a Change in Control: (i) any acquisition directly from
Skyworks (excluding an acquisition pursuant to the exercise, conversion or
exchange of any security exercisable for, convertible into or exchangeable for
common stock or voting securities of Skyworks, unless the Person exercising,
converting or exchanging such security acquired such security directly from
Skyworks or an underwriter or agent of Skyworks), (ii) any acquisition by
Skyworks, (iii) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by Skyworks or any corporation controlled by Skyworks,
or (iv) any acquisition by any corporation pursuant to a transaction which
complies with clauses (i) and (ii) of subsection (c) of this Section 11.2; or
(b)    such time as the Continuing Directors (as defined below) do not
constitute a majority of the Board of Directors of Skyworks (the “Board”) (or,
if applicable, the Board of Directors of a successor corporation to Skyworks),
where the term “Continuing Director” means at any date a member of the Board (i)
who was a member of the Board on the date of the execution of this Agreement or
(ii) who was nominated or elected subsequent to such date

8



--------------------------------------------------------------------------------




by at least a majority of the directors who were Continuing Directors at the
time of such nomination or election or whose election to the Board was
recommended or endorsed by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election; provided,
however, that there shall be excluded from this clause (ii) any individual whose
initial assumption of office occurred as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents, by or on behalf of a
person other than the Board; or
(c)    the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving Skyworks or a sale or
other disposition of all or substantially all of the assets of Skyworks in one
or a series of transactions (a “Business Combination”), unless, immediately
following such Business Combination, each of the following two conditions is
satisfied: (i) all or substantially all of the individuals and entities who were
the beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
securities entitled to vote generally in the election of directors,
respectively, of the resulting or acquiring corporation in such Business
Combination (which shall include, without limitation, a corporation which as a
result of such transaction owns Skyworks or substantially all of Skyworks’
assets either directly or through one or more subsidiaries) (such resulting or
acquiring corporation is referred to herein as the “Acquiring Corporation”) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, respectively; and (ii) no Person (excluding any
employee benefit plan (or related trust) maintained or sponsored by Skyworks or
by the Acquiring Corporation) beneficially owns, directly or indirectly, 40% or
more of the then-outstanding shares of common stock of the Acquiring
Corporation, or of the combined voting power of the then-outstanding securities
of such corporation entitled to vote generally in the election of directors
(except to the extent that such ownership existed prior to the Business
Combination); or
(d)    approval by the stockholders of Skyworks of a complete liquidation or
dissolution of Skyworks.
Notwithstanding anything herein to the contrary, to the extent that any payment
or benefit hereunder constitutes nonqualified deferred compensation within the
meaning of Section 409A (as defined below), then, with respect to such payment
or benefit, any event constituting a Change in Control above must also
constitute a “change in control event” within the meaning of Treasury Regulation
Section 1.409A-3(i)(5)(i).
11.3.    “Good Reason” means the occurrence of any of the following events
without your prior written consent:
(a)    a material diminution of your base compensation;
(b)    a material diminution in your authority, duties or responsibilities;
(c)    a material diminution in the authority, duties or responsibilities of the
supervisor to whom you are required to report, such a material diminution to
include the supervisor to

9



--------------------------------------------------------------------------------




whom you are required to report no longer reporting to the Board of Directors of
Skyworks (or its successor or parent) or the analogous governing body of
Skyworks (or its successor or parent);
(d)    a material change in the geographic location at which you are directed
that you must perform your duties, which Skyworks has determined shall include a
change in your principal place of employment at Skyworks’ or an affiliate’s
direction from the location of your principal place of employment immediately
prior to the Effective Date of this Agreement to a location more than fifty (50)
miles from such principal place of employment; or
(e)    any action or inaction constituting a material breach by Skyworks of the
terms of this Agreement.
Your termination of employment shall not be deemed to be for Good Reason unless,
within sixty (60) days of the occurrence of the event constituting Good Reason,
you have provided Skyworks with (i) at least thirty (30) days’ advance written
notice of your decision to terminate your employment for Good Reason, and (ii) a
period of not less than thirty (30) days to cure the event or condition
described in subsections (a), (b), (c), (d), or (e) above, and Skyworks has
either failed to so cure the event or waived its right to cure the event, to the
extent it is then subject to cure.
12.    Miscellaneous
12.1.    All claims by you for benefits under this Agreement shall be directed
to and determined by the Board and shall be in writing. Any denial by the Board
of a claim for benefits under this Agreement shall be delivered to you in
writing and shall set forth the specific reasons for the denial and the specific
provisions of this Agreement relied upon. The Board shall afford a reasonable
opportunity to you for a review of the decision denying a claim. Any further
dispute or controversy arising under or in connection with this Agreement shall
be settled exclusively by arbitration in Boston, Massachusetts, in accordance
with the rules of the American Arbitration Association then in effect. Judgment
may be entered on the arbitrator’s award in any court having jurisdiction.
Skyworks agrees to pay as incurred, to the full extent permitted by law, all
legal, accounting and other fees and expenses which you may reasonably incur as
a result of any claim or contest (regardless of the outcome thereof) by
Skyworks, you or others regarding the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by you regarding the amount of any
payment or benefits pursuant to this Agreement), plus in each case interest on
any delayed payment at the applicable federal rate provided for in Section
7872(f)(2)(A) of the Code. Notwithstanding anything in this Agreement to the
contrary, (a) no provision of this Agreement shall operate to extend the life of
any option beyond the term originally stated in the applicable option grant or
option agreement; (b) the reimbursement of a fee or expense pursuant to this
Section 12 shall be provided not later than the calendar year following the
calendar year in which the fee or expense was incurred, (c) the amount of fees
and expenses eligible for reimbursement during any calendar year may not affect
the amount of fees and expenses eligible for reimbursement in any other calendar
year, (d) the right to reimbursement under this Section 12 is not subject to
liquidation or exchange for another benefit and (e) the obligation of Skyworks
under this Section 12 shall survive the termination for any reason of this
Agreement and shall remain in effect until the applicable statute of limitation
has expired with respect to any claim or contest (regardless of the outcome
thereof) by Skyworks, you or others regarding the validity or enforceability of,
or liability under, any provision of this Agreement or any guarantee of
performance thereof (including as a

10



--------------------------------------------------------------------------------




result of any contest by you regarding the amount of any payment or benefits
pursuant to this Agreement).
12.2.    This Agreement is intended to comply with or be exempt from Section
409A of the Code and any related regulations or other applicable guidance
promulgated thereunder (collectively, “Section 409A”), to the extent applicable.
It is the intent of the parties hereto that all severance payments and benefits
provided pursuant to this Agreement qualify as short-term deferrals, as defined
in Treasury Regulation §1.409A-1(a)(4), separation pay due to an involuntary
separation from service under Treasury Regulation §1.409A-1(b)(9)(iii),
reimbursement of medical benefits under Treasury Regulation
§1.409A-1(b)(9)(v)(B), and/or limited payments, as defined in Treasury
Regulation §1.409A-1(b)(9)(v)(D), to the extent applicable. If (a) it is
determined that any payments or benefits provided pursuant to this Agreement
that are paid upon “separation from service” (as that term is used in Section
409A) constitute deferred compensation for purposes of Section 409A (after
taking into account the exceptions listed in the prior sentence and/or any other
applicable exceptions) and (b) you are a “specified employee” (as that term is
used in Section 409A) when your employment terminates, such payments or benefits
(or portions thereof) that constitute deferred compensation payable upon a
separation from service that are to be paid or provided during the six (6) month
period following termination of your employment shall not be paid or provided
until the first business day after the date that is six (6) months following
termination of your employment or, if earlier, the first business day following
the date of your death. The payment that is made pursuant to the prior sentence
shall include the cumulative amount of any amounts that could not be paid during
the six (6) month period. Each installment payment under this Agreement shall be
treated as a separate payment as defined under Treasury Regulation
§1.409A-2(b)(2).
12.3.    Except as expressly provided in this Section 12, neither you nor
Skyworks shall have the right to accelerate or to defer the delivery of the
payments to be made under this Agreement and in no event shall you have the
right to designate in which tax year a payment will be made or benefit will be
provided. Accordingly, if the sixty (60) day period during which the Release
(described in Section 8) straddles two tax years, no payments will be made to
you before the first business day of the second tax year. Notwithstanding
anything in this Agreement to the contrary, references to employment termination
in Sections 1, 2, or 4, as applicable, shall be interpreted to mean “separation
from service,” as that term is used in Section 409A of the Code and related
regulations. Accordingly, payments to be made under Sections 1, 2, or 4, as
applicable, shall not be made unless a separation from service (within the
meaning of Section 409A of the Code and related regulations) shall have
occurred.
12.4.    Skyworks may withhold (or cause to be withheld) from any payments made
under this Agreement, all federal, state, city or other taxes as shall be
required to be withheld pursuant to any law or governmental regulation or
ruling.
12.5.    Skyworks shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of Skyworks (the “Acquisition”), as
a condition precedent to the Acquisition, to expressly assume and agree in
writing, with a copy to you, to perform this Agreement in the same manner and to
the same extent as Skyworks would be required to perform this Agreement as if no
such succession had taken place. You acknowledge and agree, and Skyworks
acknowledges and agrees, that, without limitation to any other provision of this
Agreement which is also “material,” this provision is a material term of this
Agreement and an important clause benefiting you, to assure you that the
obligation of Skyworks to provide you with the existing benefits made available
under this Agreement, are adhered

11



--------------------------------------------------------------------------------




to by any successor to Skyworks, and the provision also benefits Skyworks in
that the assurance to you afforded by this provision is an important retention
incentive to have you remain in the employment of Skyworks.
12.6.    This Agreement may be modified only by a written instrument executed by
both parties.
12.7.    This Agreement and any disputes hereunder shall be governed by and
construed in accordance with the internal laws of the Commonwealth of
Massachusetts without giving effect to any choice or conflict of law provision
or rule (whether of Massachusetts or any other jurisdiction) that would cause
the application of laws of any jurisdiction other than those of Massachusetts.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

12



--------------------------------------------------------------------------------




Please sign both copies of this Agreement and return one to Skyworks.
Sincerely,
AGREED TO:
SKYWORKS SOLUTIONS, INC.
 
/s/ David J. Aldrich
/s/ Donald Palette
David J. Aldrich, Chairman and CEO
Date: 12/16/2014
 
 





EXHIBIT A
Form of Release of Claims
In consideration for receiving benefits pursuant to Sections 1, 2, or 3, as
applicable, of the Change in Control/Severance Agreement dated December 16,
2014, between you and Skyworks Solutions, Inc. (the “Company”) (the
“Agreement”), you, on behalf of yourself and your representatives, agents,
estate, heirs, successors and assigns, agree to and do hereby forever waive,
release and discharge the Company, and each of its affiliated or related
entities, parents, subsidiaries, predecessors, successors, assigns, divisions,
owners, stockholders, partners, directors, officers, attorneys, insurers,
benefit plans, employees and agents, whether previously or hereinafter
affiliated in any manner, as well as all persons or entities acting by, through,
or in concert with any of them (collectively, the “Released Parties”), from any
and all claims, debts, contracts, obligations, promises, controversies,
agreements, liabilities, demands, wage claims, expenses, charges of
discrimination, harassment or retaliation, disputes, agreements, damages,
attorneys’ fees, or complaints of any nature whatsoever, whether or not now
known, suspected, claimed, matured or unmatured, existing or contingent, from
the beginning of time until the moment you have signed this Agreement, against
the Released Parties (whether directly or indirectly), or any of them, by reason
of any act, event or omission concerning any matter, cause or thing, including,
without limiting the generality of the foregoing, any claims related to or
arising out of (i) your employment or its termination, (ii) any contract or
agreement (express or implied) between you and any of the Released Parties,
(iii) any tort or tort-type claim, (iv) any federal, state or governmental
constitution, statute, regulation or ordinance, including but not limited to the
U.S. Constitution; Title VII of the Civil Rights Act of 1964, as amended; the
Civil Rights Act of 1991; the Age Discrimination in Employment Act of 1967, as
amended (including the Older Workers Benefit Protection Act); the Equal Pay Act
of 1963, as amended; the Americans With Disabilities Act of 1990; the Family and
Medical Leave Act of 1993; the Worker Adjustment Retraining and Notification
Act; the Employee Retirement Income Security Act of 1974; the Fair Labor
Standards Act; any applicable Executive Order Programs; any similar state or
local statutes or laws; and any other federal, state, or local civil or human
rights law, (v) any public policy, contract or tort law, or under common law,
(vi) any policies, practices or procedures of the Company, (vii) any claim for
wrongful discharge, breach of contract, infliction of emotional distress,
defamation, (vii) any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters, (viii) any impairment of your ability
to obtain subsequent employment, and (ix) any permanent or temporary disability
or loss of future earnings.
For the purpose of implementing a full and complete release and discharge of the
Released Parties, you expressly acknowledge that this Agreement is intended to
include and does include in its effect, without limitation, all claims which you
do not know or suspect to exist in your favor against the Released Parties, or
any of them, at the moment of execution hereof, and that this Agreement
expressly contemplates the extinguishment of all such claims.
BY SIGNING THIS GENERAL RELEASE, YOU REPRESENT AND AGREE THAT:
1.
YOU UNDERSTAND ALL OF ITS TERMS AND KNOW THAT YOU ARE GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF
1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

2.
YOU HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND YOU
HAVE EITHER DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, YOU HAVE CHOSEN
NOT TO DO SO OF YOUR OWN VOLITION;

3.
YOU HAVE HAD AT LEAST 21 DAYS: (A) FROM THE DATE OF YOUR RECEIPT OF THIS RELEASE
SUBSTANTIALLY IN ITS FINAL FORM ON _______________ __, _____; AND (B) TO
CONSIDER IT AND THE CHANGES MADE SINCE THE _______________ __, _____ VERSION OF
THIS RELEASE AND SUCH CHANGES ARE NOT MATERIAL AND WILL NOT RESTART THE REQUIRED
21‑DAY PERIOD; AND

4.
YOU UNDERSTAND THAT YOU HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED.

Agreed:         

            

Date:


Acknowledged: SKYWORKS SOLUTIONS, INC.


By:         
David J. Aldrich
Chairman and Chief Executive Officer


Date:





13

